Title: From John Adams to Tristram Dalton, 1 July 1797
From: Adams, John
To: Dalton, Tristram



Dear Sir
Philadelphia July 1st 1797

I have received your favr of the 28th Inst, and that of the 26th of March, and it is not for Want of Inclination, that the Letter has not been acknowledged before.
I thank you for your kind Congratulations; but at my Age, and in the present and probable Circumstances of public affairs, I know not whether Condolences would not be more Natural.
The Commissioners of the Federal City are Gentlemen of so much Intelligence and Respectability, that I suppose I cannot do better than to repose myself on their Wisdom in general. The Importance of the City to the Union, I fully understand. But at present the Union is menaced, from other Causes and Quarters with more dangerous Portents. The situation of the United States is uncommonly critical; If a peace is made between France and England, as it is already known to be made with the Roman Emperor, and France is not in a better temper, or conducted by different Governors, this Country has before it one of the most alarming prospects it Ever beheld.
I am not Certain that my absence from this Station can be justified at all, but if it should be possible for me to get away for a short time, my own health, and that of my Companion, will require a northern Course. A Visit to your City and its Neighbourhood would be an high gratification to me, but I cannot conceive that such a Visit can be of any Consequence to the City. The Commissioners must be my Eyes. I should shudder at the thought of taking the direction out of their hands into my own.
I shall at all times be obliged to you for any Information relative to this great Object or any other of a public Nature; I find it not Easy to obtain all the Information I want relative to many things. I am as usual / your affectionate / friend

John Adams